Citation Nr: 1402059	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent prior to May 14, 2009, and to rating in excess of 40 percent thereafter, for degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986, from September 2002 to February 2003, and from March 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and October 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.
 
A March 2010 rating decision granted the Veteran a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

In August 2010 the Veteran submitted additional private medical evidence to the Board along with a waiver of RO review of this evidence.

The issue of entitlement to an increased rating for PTSD, and the issue of entitlement to an increased rating for DDD of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An April 2009 VA audiological report shows the greatest level of hearing loss among the audiological examination reports of record, and the results of this examination indicate that the Veteran has Level I hearing in the right ear and Level VIII hearing in the left ear. 



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for an increased rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that a March 2009 letter from the RO advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private medical records.  The Veteran has been provided VA audiological examinations. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The October 2008 rating decision on appeal granted service connection for bilateral hearing loss.  The RO assigned a noncompensable initial rating effective from January 2008.  With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

A September 2008 VA audiometric evaluation revealed right ear puretone thresholds, in decibels, of 25, 20, 20, 25, and 40 at 500, 1000, 2000, 3000, and 4000 Hertz , respectively, with a puretone threshold four frequency average of 26 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 50, 60, 75, 85, and 90 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 78 decibels.  Speech recognition ability was 92 percent on the right and 68 percent on the left.  The Veteran's reported functional impairment of difficulty/confusion talking to people. 

The Veteran was provided another VA audiometric evaluation in April 2009.  Testing revealed right ear puretone thresholds, in decibels, of 25, 25, 25, 25, and 45 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 30 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 55, 60, 85, 90, and 95 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 83 decibels.  Speech recognition ability was 92 percent in the right ear and 56 percent in the left ear.  The Veteran reported functional impairment of having trouble understanding his family and the television.  He stated that he had to ask people to repeat what they were saying frequently.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board notes that since the April 2009 VA audiological examination the Veteran has not indicated that his hearing loss had worsened.  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted by a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  In this case, the Veteran has exceptional hearing loss as defined by 38 C.F.R. § 4.86(a) in the left ear.  His puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more.

The April 2009 VA audiological examination report shows the greatest degree of hearing loss disability.  This report reveals that the Veteran had a puretone threshold average of 30 decibels in the right ear and 83 decibels in the left ear.  He had right ear speech discrimination of 92 percent and left ear speech discrimination of 56 percent.  

Using Table VI, the right ear findings are equivalent to Level I hearing loss.  Given that the Veteran has exceptional hearing loss in the left ear as defined by 38 C.F.R. § 4.86(a), the Board has calculated the Veteran's left ear level using both Tables VI and VIA.  Using Table VI the left ear findings are equivalent to Level VIII, and using Table VIA the findings are equivalent to Level VII.  Consequently, the Veteran is considered to have Level VIII hearing in the left ear for rating purposes.

Considering Table VII, when there is Level I hearing loss in one ear and Level VIII hearing loss in the other ear a noncompensable rating is the maximum rating for assignment under the schedular criteria.  38 C.F.R. § 4.87(a), Diagnostic Code 6100.  Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the ratings schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, the Veteran is not entitled to a compensable rating for his bilateral hearing loss disability.

The September 2008 VA audiological examination report indicates less severe hearing loss than the April 2009 audiological examination, and therefore also indicates that the Veteran only met the criteria for a noncompensable rating.
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Specifically, the Veteran reports difficulty understanding people and the television, and having to ask people to repeat what they say frequently.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, the disability picture for the Veteran's service-connected bilateral hearing loss has not met the criteria for a compensable rating at any time since the grant of service connection.  See Fenderson.  Therefore, an initial compensable rating for bilateral hearing loss is not warranted.


ORDER

An initial compensable evaluation for bilateral ear hearing loss is denied.


REMAND

The Veteran's most recent VA compensation examinations for rating purposes regarding his PTSD and lumbar spine disabilities were performed in May 2009.  In August 2010, the Veteran submitted a statement from a private physician.  This physician described the Veteran's PTSD and lumbar spine disabilities.  He described the Veteran as having PTSD and lumbar spine symptoms that were more severe than shown on the May 2009 VA examination reports.  Consequently, the Veteran must be provided new VA psychiatric and orthopedic examinations to determine the current severity of his PTSD and lumbar spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Copies of the Veteran's treatment records should be requested from the physician who wrote the August 2010 statement describing the Veteran's PTSD and lumbar spine disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses, as well as the dates of treatment, of all health care providers, VA and non-VA, who have treated him for his PTSD and lumbar spine disabilities and whose medical records have not already been submitted.  After obtaining the necessary authorizations from the Veteran, including for Dr. N.A.O. (see August 2010 physician statement), request copies of the Veteran's medical records.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file. 

2.  When the above has been completed to the extent possible, arrange for a VA psychiatric examination of the Veteran to ascertain the current level of severity of his service-connected PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examiner should describe the nature and severity of the Veteran's PTSD symptoms and the effect of his PTSD condition and symptoms on his employability and daily life.  A multi-axial assessment should be conducted which includes a global assessment of functioning score (GAF score).

3.  After the development directed in paragraph 1 has been completed to the extent possible, arrange for an appropriate examination of the Veteran for his service-connected degenerative disc disease of the lumbar spine, to ascertain the current level of severity.  The claims file should be provided to the examiner for review in conjunction with the examination.  All tests and studies that the examiner deems necessary should be performed. 

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case that reviews all evidence received since the March 2010 statements of the case.  The Veteran should be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


